Citation Nr: 1548688	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-28 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This matter was previously before the Board.  In December 2014, the Board remanded for further evidentiary development.  The remand order expanded the Veteran's PTSD claim to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 22 Vet. App.128 (2009).

In March 2014 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims folder.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 3.103(c)(2) (2015).  At the March 2014 hearing, the VLJ addressed the legal criteria relevant to the Veteran's claim and asked questions as to symptomatology, medical treatment, and the existence of any other evidence that would help prove the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder, to include posttraumatic stress disorder (PTSD), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diagnosed anxiety disorder is not etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an anxiety disorder have not been met.  38 U.S.C.A.  §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for an anxiety disorder

The Veteran asserts that he has an acquired psychiatric disorder, claimed as PTSD, that is caused by his military service in Vietnam.  See August 2013 statement of Veteran's representative.  The Board will first address certain preliminary matters before analyzing the merits of the issue on appeal.


Stegall concerns

By a remand of December 2014, a Board ordered the agency of original jurisdiction (AOJ) to obtain VA treatment records and associate them with the Veteran's claims file, to schedule the Veteran for a VA psychiatric examination, and thereafter to readjudicate the issue on appeal. 

The record reflects substantial compliance with the Board's remand order of December 2014.  Medical treatment records dating from July 2013 to June 2015 from the Jesse Brown VAMC, VA Westside Division, are now part of the claims file.  The Veteran underwent a VA medical psychological examination in June 2015.  Finally, the Veteran's claim was readjudicated by a supplemental statement of the case of June 2015.  The Board errs as a matter of law if it fails to ensure compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Veterans Claims Assistance Act (2000)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim.  VA must also assist the claimant by making reasonable efforts to obtain the needed evidence.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The required notice must be provided to the claimant before an initial, unfavorable decision on a claim for VA benefits.  It must (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the evidence that VA will seek to obtain; and (3) inform the claimant of the information and evidence the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The claimant must also be notified as to how disability ratings and effective dates are assigned for the award of benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the RO provided the Veteran with the required VCAA notice by a letter of May 2009.

VA's duty to assist the Veteran has also been satisfied in this case. The Veteran's available service records and all identified and available post-service medical records are in the claims file. The Veteran has not identified any available, outstanding records that are relevant to the claim.  The record also includes statements of the Veteran and his representative.

The Veteran was afforded a VA medical examination in June 2015.  A VA examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report in this case is adequate to decide the issue of service connection for an anxiety disorder.  The examiner reviewed the claims file, examined the Veteran, and noted his history and reported symptoms.  Furthermore, the examiner's medical opinion and rationale sufficiently addressed the medical issue in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2015).

Analysis

The Board must consider the entire record.  See 38 U.S.C.A. § 7104 (West 2014).  Not all evidence, however, need be discussed in the Board's decision granting or denying service connection.  See Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The Board must provide reasons for rejecting evidence favorable to the claimant.  See Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service connection may be established for disability resulting from a disease or injury suffered in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  There must be (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease or disorder shown by sound judgment to have been incurred in, or aggravated by, active military, naval, or air service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. §§ 3.303(b) (2015).  Anxiety disorder is not among the chronic disorders listed under 38 C.F.R. § 3.309(a).

With respect to a current disability, the Veteran states that his readjustment to civilian life upon returning from Vietnam was difficult.  Specifically, he has suffered from nightmares, flashbacks, and difficulty sleeping.  See VA treatment records of October 2009, September 2010, July 2013, and September 2013.  He also claims to be worried that his children will be drafted and will experience similar psychological symptoms in their lives.  See VA treatment record of July 2013.

The Veteran has been treated for an "anxiety disorder."  See June 2009 VA treatment record.  VA treatment records document a "psychiatric condition requiring medication management for treatment, stabilization, and recovery."  See August 2014 VA treatment record.

In July 2013, following a mental status examination, a formal psychiatric diagnosis was deferred, but a notation summarized the current assessment as follows: "[The Veteran] does not warrant psychiatric admission and is not certifiable.  He is quite highly-functioning, exhibiting little if any social or occupational dysfunction as a result of his somewhat bizarre behavior.  Based on current information, the patient does not meet criteria for any psychiatric diagnosis, though he may benefit from follow-up with Dr. [K] for further exploration of his questionable delusions and hypomania."  See July 2013 VA treatment record.  The July 2013 notation further described the Veteran as "experiencing subclinical symptoms of PTSD" and characterized him as "obsessive, if not frankly delusional" and showing symptoms of schizophrenia and hypomania.

A VA clinician ruled out schizotypal disorder, obsessive-compulsive disorder, and "bipolar 1" based on the Veteran's history, but a "formal thought disorder" was considered "possible."  See July 2014 VA treatment record.  It was theorized that "his chronic hypomanic behaviors represent a cyclothymic problem rather than bipolar disorder."  See December 2013 VA treatment record.

In August 2014, the Veteran denied feeling depressed and did "not report any other abnormalities."  See VA treatment record of August 2014.  The Veteran tested negatively on a depression screen of November 2014.  See VA treatment record of November 2014.

Following the Board's December 2014 remand, the Veteran underwent a VA medical examination in June 2015.  The examiner made a diagnosis of "unspecified anxiety disorder."  No other mental disorder was diagnosed.  The diagnosed condition was characterized as "not severe enough either to interfere with occupational and social functioning or to require continuous medication."  See report of VA examination of June 2015.

The examiner noted that the Veteran "has long-standing anger that his Vietnam service was apparently not documented/recognized initially."  Id.  The Veteran was a radar operator and was stationed at Clark Air Force Base in the Philippines and at Boron AFB in California.  Id.   Although stationed in the Philippines, the Veteran estimates having spent a total of one year in Vietnam on assignments.  See September 2010 notice of disagreement.

In September 2009, VA made a formal finding of a lack of information to verify a stressful event in connection with the Veteran's service, as well as a lack of evidence that he served in the Republic of Vietnam.  The Veteran has submitted, however, a personnel record of June 1969 that confirms that he was in Vietnam in May 1969.  He reports that he lived in fear while in Vietnam, was often under hostile fire, and saw many extremely upsetting events.  See September 2010 notice of disagreement; July 2013 VA treatment record; July 2009 statement of Veteran.

The June 2015 VA examiner noted that the Veteran has not described a specific military event as a stressor and that the Veteran's reported dreams and flashbacks are about "different things," as opposed to events persistently related to military service.  The Veteran reported to the examiner that the flashbacks had lately diminished and that he currently experienced no sleep problems, depression, hypervigilance, or "hyperstartle behavior."  The Veteran stated that he "gets upset easily and tends to isolate himself socially.'  See report of VA examination of June 2015.  The examiner found "no psychotic thinking, no delusions or hallucinations, no suicidal or homicidal ideations of plans."  The Veteran's "thoughts tended to be overvalued but not psychotic."  Id.

The Board notes that anxiety disorder is not among the chronic disorders listed under 38 C.F.R. § 3.309(a).  Furthermore, the Veteran has not been diagnosed with a psychosis, which is a listed chronic condition.  Because the Veteran does not have a psychiatric disorder listed among the chronic diseases in 38 C.F.R. § 3.309(a), presumed service connection for a chronic disease, including service connection based on a continuity of symptomatology, does not apply to the Veteran's claimed anxiety disorder.

The only diagnosed psychiatric disorder of the Veteran is "unspecified anxiety disorder," for which the examiner offered a negative nexus opinion.  See June 2015 VA examination report.  The rationale for that opinion was: "[N]o temporal relationship (nexus) between the onset of the Anxiety Disorder and the Military service.  Veteran has been in therapy only in the last few years."  Id.

Because no medical professional has linked the Veteran's anxiety disorder to his military service or experiences, the Board concludes that the preponderance of the evidence is against finding that this condition is caused or aggravated by service.  The Board has considered the statements of the Veteran and his representative with respect to a nexus to military service, but finds that the Veteran, as a non-expert, is not competent to determine the etiology of a non-obvious, complex condition such as an anxiety disorder.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A layperson is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking a diagnosed psychiatric disorder to an incident or event in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that "it is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Therefore, this is not a case in which the Veteran's sincere belief alone can serve to associate his psychiatric disorder with his military service.

In the absence of competent evidence linking the Veteran's anxiety disorder (his only diagnosed psychiatric condition) to military service, the Board finds that a preponderance of the evidence is against granting service connection for an anxiety disorder.  Because the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for an anxiety disorder is denied.


REMAND

Entitlement to service connection for an acquired psychiatric disorder other than an anxiety disorder, to include posttraumatic stress disorder (PTSD)

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) combat status or credible evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).  For claims received by, or pending before, the AOJ on or after August 4, 2014, a PTSD diagnosis must conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).

Following the Board's December 2014 remand, the Veteran underwent a VA medical examination in June 2015.  The examiner determined that the Veteran did not have "a diagnosis of PTSD that conforms to DSM-5 criteria."  See report of VA examination of June 2015.

The June 2015 examination report is problematic because it is unclear whether PTSD would have been diagnosed had the Veteran be evaluated under DSM-IV, given that his claim was filed in May 2009 and has been pending before the Board since August 2013, prior to the adoption of DSM-5.  Another medical opinion is necessary to obtain the examiner's expert opinion when evaluating the Veteran under the criteria of both DSM-IV and DSM-V.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he has the right to submit additional evidence and argument relating to his PTSD claim.

2. Forward the Veteran's claims folder to the examiner who conducted the June 2015 psychiatric examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.

The claims folder, including this remand order and any new evidence and argument submitted by the Veteran following this remand order, must be available for the examiner's review.

A diagnosis of PTSD under DSM V and DSM-IV criteria should be ruled in or ruled out by the examiner.  If PTSD under DSM-V and/or DSM-IV is not diagnosed, the examiner should explain why the diagnosis is not supported.  If PTSD is diagnosed under either or both sets of criteria, the examiner should identify the specific stressor or stressors that support that diagnosis of PTSD.

In formulating the above opinion, the examiner must acknowledge and comment on the Veteran's reported stressors in service and psychiatric symptoms in the years since service.

The examiner is advised that the Veteran is competent to report stressors in service, his experienced psychiatric symptoms, and his history, and that such reports must be specifically acknowledged and considered in formulating any opinion.  The examiner must provide a reason for rejecting any report of the Veteran.

By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include, but are not limited to, whether an examiner explained the factual and medical bases for any opinion and whether the examiner was aware of all facts of record, reviewed the claims folder, and conducted any necessary clinical testing or interview with the claimant.

The examiner must provide a rationale for each opinion given.  The mere statement of the examiner's expertise and/or a bare summary conclusion is insufficient.  If no medical opinion is possible, the examiner shall explain what additional information, if any, would be necessary before an opinion could be rendered.

3. Review the addendum report for compliance with the Board's remand directive.  Any inadequacies should be addressed prior to recertification to the Board.

4. Then, after undertaking any additional development that is deemed warranted, readjudicate the issue on appeal, with application of all appropriate laws and regulations, and consideration of the entire record, including any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


